UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-07237) Exact name of registrant as specified in charter:	Putnam Investment Funds Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	April 30, 2016 Date of reporting period :	May 1, 2015 — April 30, 2016 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Capital Opportunities Fund Annual report 4 | 30 | 16 Message from the Trustees 1 Performance snapshot 2 Interview with your fund’s portfolio manager 3 Your fund’s performance 9 Your fund’s expenses 12 Terms and definitions 14 Other information for shareholders 15 Important notice regarding Putnam’s privacy policy 16 Financial statements 17 Federal tax information 41 About the Trustees 42 Officers 44 Consider these risks before investing: Investments in small and/or midsize companies increase the risk of greater price fluctuations. Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. Stock prices may fall or fail to rise over time for several reasons, including general financial market conditions and factors related to a specific issuer or industry. You can lose money by investing in the fund. Message from the Trustees Dear Fellow Shareholder: The U.S. economy and markets appear to have hit a soft patch, as demonstrated by sluggish gross domestic product (GDP) growth in the first quarter, a lull in jobs expansion, and a continued slowdown in consumer spending. Moreover, corporate earnings have been tepid, leading the stock market to lose some of the momentum it showed from mid-February through the end of March. Overseas, we believe that many potential headwinds exist. These include political pressures in the European Union and disappointing policy measures in Japan, as well as continuing unsteady growth in many emerging markets. Despite the recent slowdown, we think the underpinnings of the U.S. economy remain strong. Unemployment remains at multiyear lows and, while first-quarter GDP expansion was weak, the U.S. economy continues to improve on the basis of generally strong fundamentals. Housing is a bright spot in the economy, boosted by low interest rates and robust demand as more Americans find work. Putnam’s portfolio managers are positioned to maneuver in all types of markets with active investment strategies and support from teams of equity and fixed-income research analysts. The interview on the following pages provides an overview of your fund’s performance for the reporting period ended April 30, 2016, as well as an outlook for the coming months. It may be a good time to consult your financial advisor, who can help ensure that your portfolio is aligned with your individual goals, risk tolerance, and investing time horizon. As always, thank you for investing with Putnam. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of classA shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 5.75%; had they, returns would have been lower. See pages 3 and 9–11 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. * Effective April 1, 2016, the Russell 2000 Index replaced the Russell 2500 Index as the fund’s benchmark. In Putnam Management’s opinion, the securities tracked by this index more accurately reflect the types of securities that will generally be held by the fund. 2 Capital Opportunities Fund Interview with your fund’s portfolio manager How was the market environment for U.S. small - and mid - cap stocks during the 12 - month reporting period ended April30, 2016? U.S. stocks faced headwinds, which contributed to historic moves in stock prices at times. During the first half of the period, China’s economic slowdown and the continued slide in oil and commodity prices added to investor worries about the direction of global growth. China’s unexpected devaluation of the yuan in August2015 spurred a dramatic selloff in the markets, as investors moved to the sidelines amid the uncertainty. The markets recovered dramatically in October, only to see gains for higher-risk assets generally evaporate by year-end. Still, U.S. growth remained positive, leading the Federal Reserve to take the first step on the path of gradual normalization of interest rates by raising its short-term benchmark rate on December16. Initially, investors reacted positively to the rate hike, but as 2016 began, heightened fears about falling crude prices, flat earnings growth, the pace of future Fed rate hikes, and volatility in Chinese markets sparked a global selloff in riskier assets. January proved to be the worst month for stocks since 2009. By mid-February, major stock indexes were hitting multiyear lows despite some short-lived rallies. However, stocks began to reverse their slide during the week ended February19, which proved to be an inflection point and the market’s best This comparison shows your fund’s performance in the context of broad market indexes for the 12 months ended 4/30/16. See pages 2 and 9–11 for additional fund performance information. Index descriptions can be found on page 14. Capital Opportunities Fund 3 weekly advance since November2015. In the weeks that followed, a series of upbeat U.S. corporate earnings announcements, rumblings of a cap on oil production that led to a resurgence in oil prices, and a growing belief that markets were deeply oversold lifted sentiment. As March progressed, U.S. stock market indexes moved into positive territory for the first time during 2016, capping what many observers considered one of the biggest turnarounds in history. Although worries persisted, U.S. stocks continued to rally in the final weeks of the reporting period, albeit at a weaker pace — helped in large part by the Fed’s dovish comments at its March and April Federal Open Market Committee meetings. Against this backdrop, stocks underperformed bonds, small- and mid-cap stocks trailed large-cap stocks, and growth stocks edged out value stocks. How did Putnam Capital Opportunities Fund perform in this challenging environment? For the 12months ended April30, 2016, the fund underperformed its benchmark, the Russell 2000 Index. The underperformance was primarily driven by the portfolio’s investments in the financials sector. Disappointing security selection accounted for the majority of the underperformance. In addition, the fund had lower exposure to the sector than its benchmark, which also hampered relative results. Stock selection and sector allocation decisions in the consumer discretionary sector also weighed on results relative to the benchmark. Which holdings were disappointing during the reporting period? Oriental Financial Group, a bank holding company based in Puerto Rico, was the fund’s leading detractor. The bank’s stock sold off in response to the company’s exposure to the Puerto Rico Electric Power Authority. There Allocations are shown as a percentage of the fund’s net assets as of 4/30/16. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, the use of different classifications of securities for presentation purposes, and rounding. Holdings and allocations may vary over time. 4 Capital Opportunities Fund were questions about whether the power company would be able to repay its loans, and its bonds received a junk rating from Moody’s Investors Service. Puerto Rico has been in a multiyear recession, struggling with ways to repay its loans. The fund’s position in this stock was reduced during the reporting period, but it remained in the portfolio at period-end. The fund’s investments in Ion Geophysical, an energy drilling company, suffered as a result of the sharp decline in oil prices. As a servicer of oil fields, Ion experienced a dramatic reduction in business, affecting its revenue stream and our outlook for the company. Ion was sold from the portfolio before the close of the reporting period. Skyworks Solutions, a designer and manufacturer of high-performance analog and mixed-signal products for the semiconductor market, struggled as well. The company’s products are used to facilitate wireless networking in various end markets from automotive, broadband, medical, and the military to smartphones and tablets.As a key player in Apple’s supply chain, the stock of Skyworks Solutions came under pressure due to a lack of enthusiasm for Apple’s upcoming iPhone7. Other Skyworks customers also felt the effect of slumping demand for premium smart-phones — leading to market expectations of declining sales for the company in the second half of 2016. This table shows the fund’s top 10 holdings by percentage of the fund’s net assets as of 4/30/16. Short-term investments and derivatives, if any, are excluded. Holdings may vary over time. Capital Opportunities Fund 5 Could you discuss some holdings that contributed to performance? The fund’s best-performing stock was CSG Systems International, which provides customer management solutions for communications markets, such as billing, management reporting, and customer analysis for target marketing.Many of CSG’s customers rank among the top 100 global communications service providers and include AT&T, ESPN, Vodafone, and Verizon. In recent years, the company has enjoyed improved operating margins from growth in its digital processing business associated with industry consolidation and service expansions. We continue to view CSG positively given its leading market position, and what we believe are solid fundamentals, as well as management’s balanced approach toward unlocking shareholder value by repurchasing stocks and increasing revenue growth potential through its international business and digital platform. The stock of Ingram Micro, which is a distributor of information technology and mobility-related products, rallied on news that a Chinese conglomerate was acquiring the company. To lock in profits, the stock was sold from the portfolio not long after its price spiked. Investments in Emergent Biosolutions, a specialty biopharmaceutical company that develops vaccines and antibody therapeutics, as well as medical devices for biodefense purposes, also performed strongly. Its product, BioThrax, is purchased by the U.S. government for its Strategic National Stockpile, and is the only anthrax vaccine approved by the U.S. Food and Drug Administration. With the Centers for Disease Control and Prevention indicating its intention for a new contract and with a new large-scale manufacturing facility that we anticipate is about to be approved, we believe Emergent This chart shows the fund’s largest allocation shifts, by percentage, over the past six months. Allocations are shown as a percentage of the fund’s net assets. Current period summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, the use of different classifications of securities for presentation purposes, and rounding. Holdings and allocations may vary over time. 6 Capital Opportunities Fund Biosolutions is in a solid position to continue generating healthy earnings and cash flow. How would you describe your investment approach and stock selection process? I assumed management of the fund on February17, 2016, and in connection with the transition, began tilting the portfolio’s focus toward smaller-cap stocks with attractive growth prospects. Valuation metrics remain important, but I am willing to pay more for stocks of companies that, I believe, have solid multiyear growth potential. When I evaluate current and potential holdings, I typically take a bottom-up investment approach that seeks to generate excess returns relative to the benchmark through a combination of fundamental and quantitative investment techniques. In an effort to add greater diversification to the portfolio, I currently plan to increase the average number of holdings to 200 to 250 companies. This may entail adding more growth-oriented stocks, although their weightings should remain relatively small to help manage risk across the portfolio. What is your outlook for the second half of 2016? The U.S. economy showed signs of strengthening in the months leading up to the Fed’s decision to raise its benchmark rate this past December. Since then, however, macroeconomic headwinds have led Fed officials to temper their expectations for rate increases in 2016 from four hikes to two. The Fed’s dovish instincts appear to have been validated. After the close of the fund’s reporting period, data showed that U.S. economic growth slowed to 0.5% on an annualized basis in the first quarter of 2016. On another front, consumer spending increased less than expected in March, closing out the weakest quarter in a year. Lackluster earnings also weighed on the markets, with the S&P 500 Index reporting four consecutive quarters of declines through the first quarter of 2016 — a pattern we have not seen since the financial crisis. Corporate guidance for the second quarter of 2016, however, is more encouraging, in my view, and market estimates are predicting a return to positive earnings by the third quarter of 2016. Without more evidence of a pickup in economic growth, I believe the Fed will be hesitant to raise interest rates. Some observers are looking well into the second half of 2016 or even 2017 for the data-dependent Fed to act. Stocks faced many challenges during the reporting period, but markets staged strong rallies following their sharp selloffs in August2015 and January2016, underscoring the importance of staying invested during periods of heightened volatility, in my view. Against this backdrop, I will continue to search for overlooked, underpriced small and midsize companies that I believe are trading below their intrinsic value with the potential to appreciate over time. Thank you, Pam, for your time and insights today. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager Pam Gao has an M.S. in Financial Mathematics and an M.S. in Applied Statistics, both from Worcester Polytechnic Institute, an M.B.A. from State University of New York, Binghamton, and a B.S. from Beijing Jiaotong University. Pam has been in the investment industry since she first joined Putnam in 2000. She rejoined the firm in 2002. Capital Opportunities Fund 7 IN THE NEWS Today’s bull market, which rose from the ashes of the Great Recession more than seven years ago, recently marked a major milestone. Although the market’s path has at times been volatile, the general upswing in U.S. stocks officially became the second-longest-running bull market in history on the final trading day of April2016. A bull market is typically defined as a rally of 20% or more off a recent market low. From the trough of the market on March9, 2009, through April29, 2016, the S&P 500 Index rose 255%. At 2,608 days old, this up market for stocks still has a long way to go to catch the longest-running bull market on record, which lasted from 1987 to 2000 — 4,494 days — and delivered a whopping 844% return. Today’s record bull has been fed by low interest rates, positive momentum, and historically high levels of monetary and fiscal support from central banks worldwide. 8 Capital Opportunities Fund Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended April 30, 2016, the end of its most recent fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance information as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R, R5, R6, and Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 4/30/16 Class A Class B Class C Class M Class R Class R5 Class R6 Class Y (inception dates) (6/1/98) (6/29/98) (7/26/99) (6/29/98) (1/21/03) (7/2/12) (7/2/12) (10/2/00) Before After Before After Net Net Net Net sales sales Before After Before After sales sales asset asset asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value value value Annual average (life of fund) 7.20% 6.84% 6.84% 6.84% 6.40% 6.40% 6.65% 6.44% 6.93% 7.46% 7.48% 7.44% 10 years 64.12 54.69 54.54 54.54 52.22 52.22 56.09 50.63 60.13 68.95 69.57 68.33 Annual average 5.08 4.46 4.45 4.45 4.29 4.29 4.55 4.18 4.82 5.38 5.42 5.35 5 years 24.03 16.90 19.48 17.48 19.48 19.48 21.00 16.77 22.52 26.01 26.47 25.55 Annual average 4.40 3.17 3.62 3.27 3.62 3.62 3.89 3.15 4.15 4.73 4.81 4.66 3 years 17.35 10.60 14.70 11.81 14.76 14.76 15.53 11.49 16.44 18.50 18.79 18.12 Annual average 5.48 3.41 4.68 3.79 4.70 4.70 4.93 3.69 5.20 5.82 5.91 5.71 1 year –9.84 –15.02 –10.56 –15.01 –10.57 –11.46 –10.32 –13.46 –10.10 –9.59 –9.48 –9.66 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 5.75% and 3.50% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R, R5, R6, and Y shares have no initial sales charge or CDSC. Performance for class B, C, M, R, and Y shares before their inception is derived from the historical performance of class A shares, adjusted for the applicable sales charge (or CDSC) and the higher operating expenses for such shares, except for class Y shares, for which 12b-1 fees are not applicable. Performance for class R5 and R6 shares prior to their inception is derived from the historical performance of class Y shares and has not been adjusted for the lower investor servicing fees applicable to class R5 and R6 shares; had it, returns would have been higher. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Class B share performance reflects conversion to class A shares after eight years. Capital Opportunities Fund 9 Comparative index returns For periods ended 4/30/16 Lipper Small-Cap Core Funds Russell 2000 Index* Russell 2500 Index category average† Annual average (life of fund) 6.59% 8.08% 7.55% 10 years 69.58 89.23 69.11 Annual average 5.42 6.59 5.30 5 years 40.11 48.87 38.34 Annual average 6.98 8.28 6.60 3 years 24.33 27.99 23.64 Annual average 7.53 8.57 7.26 1 year –5.94 –4.27 –5.07 Index and Lipper results should be compared with fund performance before sales charge, before CDSC, or at net asset value. * Effective April 1, 2016, the Russell 2000 Index replaced the Russell 2500 Index as the fund’s benchmark. In Putnam Management’s opinion, the securities tracked by this index more accurately reflect the types of securities that will generally be held by the fund. † Over the 1-year, 3-year, 5-year, 10-year, and life-of-fund periods ended 4/30/16, there were 804, 704, 619, 411, and 139 funds, respectively, in this Lipper category. Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the fund’s class B and C shares would have been valued at $15,454 and $15,222, respectively, and no contingent deferred sales charges would apply. A $10,000 investment in the fund’s class M shares ($9,650 after sales charge) would have been valued at $15,063. A $10,000 investment in the fund’s class R, R5, R6, and Y shares would have been valued at $16,013, $16,895, $16,957 and $16,833, respectively. 10 Capital Opportunities Fund Fund price and distribution information For the 12-month period ended 4/30/16 Distributions Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Number 1 1 1 1 1 1 1 1 Income $0.126 $0.026 $0.025 $0.060 $0.064 $0.173 $0.190 $0.164 Capital gains Long-term gains 0.023 0.023 0.023 0.023 0.023 0.023 0.023 0.023 Short-term gains — Total Before After Net Net Before After Net Net Net Net sales sales asset asset sales sales asset asset asset asset Share value charge charge value value charge charge value value value value 4/30/15 $15.53 $16.48 $13.48 $13.67 $14.26 $14.78 $15.12 $15.99 $16.00 $15.96 4/30/16 13.86 14.71 12.01 12.18 12.71 13.17 13.51 14.27 14.28 14.24 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (5.75% for class A shares and 3.50% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. Fund performance as of most recent calendar quarter Total return for periods ended 3/31/16 Class A Class B Class C Class M Class R Class R5 Class R6 Class Y (inception dates) (6/1/98) (6/29/98) (7/26/99) (6/29/98) (1/21/03) (7/2/12) (7/2/12) (10/2/00) Before After Before After Net Net Net Net sales sales Before After Before After sales sales asset asset asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value value value Annual average (life of fund) 7.27% 6.92% 6.91% 6.91% 6.48% 6.48% 6.73% 6.52% 7.01% 7.54% 7.56% 7.52% 10 years 65.70 56.17 56.11 56.11 53.73 53.73 57.58 52.07 61.71 70.54 71.16 70.03 Annual average 5.18 4.56 4.55 4.55 4.39 4.39 4.65 4.28 4.92 5.48 5.52 5.45 5 years 28.12 20.75 23.45 21.45 23.52 23.52 24.96 20.59 26.53 30.17 30.64 29.78 Annual average 5.08 3.84 4.30 3.96 4.31 4.31 4.56 3.82 4.82 5.41 5.49 5.35 3 years 17.69 10.92 15.10 12.21 15.15 15.15 15.91 11.85 16.79 18.83 19.21 18.62 Annual average 5.58 3.52 4.80 3.91 4.82 4.82 5.04 3.80 5.31 5.92 6.03 5.86 1 year –10.06 –15.23 –10.68 –15.13 –10.68 –11.57 –10.49 –13.62 –10.27 –9.75 –9.69 –9.81 See the discussion following the fund performance table on page 9 for information about the calculation of fund performance. Capital Opportunities Fund 11 Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. In the most recent six-month period, your fund’s expenses were limited; had expenses not been limited, they would have been higher. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Total annual operating expenses for the fiscal year ended 4/30/15 1.16% 1.91% 1.91% 1.66% 1.41% 0.85% 0.75% 0.91% Annualized expense ratio for the six-month period ended 4/30/16* 1.18% 1.93% 1.93% 1.68% 1.43% 0.87% 0.77% 0.93% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * Expense ratios for each class are for the fund’s most recent fiscal half year. As a result of this, ratios may differ from expense ratios based on one-year data in the financial highlights. Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in each class of the fund from 11/1/15 to 4/30/16. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Expenses paid per $1,000*† $5.73 $9.36 $9.36 $8.15 $6.94 $4.23 $3.74 $4.52 Ending value (after expenses) $953.80 $950.10 $949.90 $950.80 $952.50 $955.50 $955.30 $954.20 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 4/30/16. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. 12 Capital Opportunities Fund Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended 4/30/16, use the following calculation method. To find the value of your investment on 11/1/15, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Expenses paid per $1,000*† $5.92 $9.67 $9.67 $8.42 $7.17 $4.37 $3.87 $4.67 Ending value (after expenses) $1,019.00 $1,015.27 $1,015.27 $1,016.51 $1,017.75 $1,020.54 $1,021.03 $1,020.24 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 4/30/16. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. Capital Opportunities Fund 13 Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 5.75% maximum sales charge for class A shares and 3.50% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge and may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC. Class R shares are not subject to an initial sales charge or CDSC and are only available to employer-sponsored retirement plans. Class R5 and R6 shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are only available to employer-sponsored retirement plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Comparative indexes Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. Russell 2000 Index is an unmanaged index of 2,000 small-cap companies in the Russell 3000 Index. Russell 2500 Index is an unmanaged index of 2,500 small and midsize companies in the Russell 3000 Index. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. 14 Capital Opportunities Fund Other information for shareholders Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2015, are available in the Individual Investors section of putnam.com, and on the Securities and Exchange Commission (SEC) website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Form N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Form N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of April 30, 2016, Putnam employees had approximately $484,000,000 and the Trustees had approximately $128,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. Capital Opportunities Fund 15 Important notice regarding Putnam’s privacy policy In order to conduct business with our shareholders, we must obtain certain personal information such as account holders’ names, addresses, Social Security numbers, and dates of birth. Using this information, we are able to maintain accurate records of accounts and transactions. It is our policy to protect the confidentiality of our shareholder information, whether or not a shareholder currently owns shares of our funds. In particular, it is our policy not to sell information about you or your accounts to outside marketing firms. We have safeguards in place designed to prevent unauthorized access to our computer systems and procedures to protect personal information from unauthorized use. Under certain circumstances, we must share account information with outside vendors who provide services to us, such as mailings and proxy solicitations. In these cases, the service providers enter into confidentiality agreements with us, and we provide only the information necessary to process transactions and perform other services related to your account. Finally, it is our policy to share account information with your financial representative, if you’ve listed one on your Putnam account. 16 Capital Opportunities Fund Financial statements These sections of the report, as well as the accompanying Notes, preceded by the Report of Independent Registered Public Accounting Firm, constitute the fund’s financialstatements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type/and industry sector, country, or state to show areas of concentration and/diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal year. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were/earned. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. Capital Opportunities Fund 17 Report of Independent Registered Public Accounting Firm To the Trustees of Putnam Investment Funds and Shareholders of Putnam Capital Opportunities Fund: In our opinion, the accompanying statement of assets and liabilities, including the portfolio, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of Putnam Capital Opportunities Fund (the “fund”) at April 30, 2016, and the results of its operations, the changes in its net assets and the financial highlights for each of the periods indicated, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as “financial statements”) are the responsibility of the fund’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of investments owned at April 30, 2016 by correspondence with the custodian, brokers, and transfer agent, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Boston, Massachusetts June 7, 2016 18 Capital Opportunities Fund The fund’s portfolio 4/30/16 COMMON STOCKS (97.1%)* Shares Value Aerospace and defense (1.3%) Huntington Ingalls Industries, Inc. 23,200 $3,358,664 Spirit AeroSystems Holdings, Inc. Class A † 22,000 1,037,300 Air freight and logistics (0.4%) XPO Logistics, Inc. † S 42,585 1,283,512 Airlines (2.1%) Alaska Air Group, Inc. S 18,500 1,302,955 Allegiant Travel Co. 13,800 2,215,866 JetBlue Airways Corp. † 165,600 3,277,224 Auto components (3.6%) Cooper Tire & Rubber Co. 90,300 3,118,962 Dana Holding Corp. 155,600 2,011,908 Goodyear Tire & Rubber Co. (The) 32,300 935,731 Lear Corp. 14,700 1,692,411 Tenneco, Inc. † 50,400 2,686,320 Visteon Corp. 17,100 1,362,357 Banks (7.3%) Banco Latinoamericano de Comercio Exterior SA Class E (Panama) 39,000 1,008,540 Comerica, Inc. 76,300 3,387,720 East West Bancorp, Inc. 84,700 3,175,403 First BanCorp. (Puerto Rico) † 342,100 1,334,190 Great Southern Bancorp, Inc. 35,200 1,332,672 MainSource Financial Group, Inc. 25,903 565,981 OFG Bancorp (Puerto Rico) 294,300 2,598,669 PacWest Bancorp 41,700 1,667,166 Popular, Inc. (Puerto Rico) 72,560 2,156,483 TCF Financial Corp. 106,400 1,451,296 Western Alliance Bancorp † 28,900 1,057,162 Wilshire Bancorp, Inc. 227,200 2,446,944 Zions Bancorporation 61,300 1,686,976 Biotechnology (3.5%) Anacor Pharmaceuticals, Inc. † S 9,200 577,208 Applied Genetic Technologies Corp. † 39,800 625,258 ARIAD Pharmaceuticals, Inc. † 92,900 667,022 Biospecifics Technologies Corp. † 18,900 672,084 Eagle Pharmaceuticals, Inc. † 9,800 371,028 Emergent BioSolutions, Inc. † 69,200 2,665,584 MiMedx Group, Inc. † S 100,500 756,765 Myriad Genetics, Inc. † S 25,200 907,200 Neurocrine Biosciences, Inc. † 29,400 1,340,052 Rigel Pharmaceuticals, Inc. † 117,600 332,808 TESARO, Inc. † 31,800 1,317,792 United Therapeutics Corp. † 12,300 1,293,960 Capital Opportunities Fund 19 COMMON STOCKS (97.1%)* cont. Shares Value Building products (0.5%) Fortune Brands Home & Security, Inc. 31,900 $1,767,579 Capital markets (4.1%) AllianceBernstein Holding LP 116,200 2,729,538 GAMCO Investors, Inc. Class A 18,600 736,002 Lazard, Ltd. Class A 46,500 1,676,325 OM Asset Management PLC (United Kingdom) 172,100 2,309,582 Piper Jaffray Cos. † 46,400 1,935,344 SEI Investments Co. 83,100 3,995,448 Chemicals (1.6%) Cabot Corp. 47,400 2,312,646 Koppers Holdings, Inc. † 74,700 1,877,211 Minerals Technologies, Inc. 17,900 1,072,210 Commercial services and supplies (2.5%) ACCO Brands Corp. † 272,900 2,603,466 Deluxe Corp. 45,800 2,875,324 Herman Miller, Inc. 40,500 1,221,885 Tetra Tech, Inc. 45,200 1,328,880 Communications equipment (2.9%) Applied Optoelectronics, Inc. † 58,788 658,426 Brocade Communications Systems, Inc. 277,600 2,667,736 Ciena Corp. † S 48,300 812,889 F5 Networks, Inc. † 27,300 2,859,675 InterDigital, Inc./PA 31,900 1,817,662 Plantronics, Inc. 17,600 676,720 Construction and engineering (3.1%) Dycom Industries, Inc. † S 44,100 3,113,460 EMCOR Group, Inc. 67,400 3,267,552 MasTec, Inc. † 94,700 2,145,902 Quanta Services, Inc. † 71,300 1,691,236 Consumer finance (0.6%) Nelnet, Inc. Class A 50,300 2,108,073 Containers and packaging (1.5%) Berry Plastics Group, Inc. † 18,900 680,778 Owens-Illinois, Inc. † 86,900 1,604,174 Packaging Corp. of America S 40,900 2,653,592 Diversified telecommunication services (0.4%) Inteliquent, Inc. 77,700 1,289,043 Electrical equipment (0.5%) Sensata Technologies Holding NV † 43,200 1,627,344 20 Capital Opportunities Fund COMMON STOCKS (97.1%)* cont. Shares Value Electronic equipment, instruments, and components (3.1%) Arrow Electronics, Inc. † 48,400 $3,005,640 ScanSource, Inc. † 102,500 4,169,700 Tech Data Corp. † 32,800 2,253,032 VeriFone Systems, Inc. † 23,900 680,194 Energy equipment and services (0.8%) Helmerich & Payne, Inc. S 20,100 1,329,012 Oil States International, Inc. † 40,600 1,406,384 Food products (1.7%) Omega Protein Corp. † 77,100 1,433,289 Pilgrim’s Pride Corp. † S 56,300 1,515,033 Sanderson Farms, Inc. S 28,200 2,587,068 Gas utilities (0.9%) UGI Corp. 77,050 3,100,492 Health-care equipment and supplies (4.2%) Analogic Corp. 25,300 1,998,447 Globus Medical, Inc. Class A † 37,900 949,016 Greatbatch, Inc. † 45,700 1,590,360 ICU Medical, Inc. † 21,200 2,106,008 Insulet Corp. † 29,800 992,340 ResMed, Inc. 79,700 4,447,260 STERIS PLC (United Kingdom) 23,900 1,689,013 Health-care providers and services (7.0%) Centene Corp. † 22,900 1,418,884 Chemed Corp. S 17,000 2,206,260 HealthSouth Corp. 27,400 1,136,004 LHC Group, Inc. † 45,700 1,843,538 MEDNAX, Inc. † S 59,000 4,206,110 Molina Healthcare, Inc. † 7,800 403,728 Owens & Minor, Inc. S 87,000 3,165,930 Patterson Cos., Inc. 61,000 2,644,350 PharMerica Corp. † 56,500 1,335,660 Select Medical Holdings Corp. † S 350,100 4,684,338 Health-care technology (0.7%) Imprivata, Inc. † 70,500 854,460 Veeva Systems, Inc. Class A † 47,700 1,312,227 Hotels, restaurants, and leisure (1.6%) Cheesecake Factory, Inc. (The) 34,804 1,775,352 Marriott Vacations Worldwide Corp. 25,500 1,597,320 Penn National Gaming, Inc. † 114,200 1,842,046 Household durables (0.8%) Harman International Industries, Inc. 15,800 1,212,808 LGI Homes, Inc. † S 49,300 1,380,893 Capital Opportunities Fund 21 COMMON STOCKS (97.1%)* cont. Shares Value Household products (0.3%) Energizer Holdings, Inc. 21,800 $948,082 Insurance (4.1%) American Equity Investment Life Holding Co. 131,100 1,835,400 Horace Mann Educators Corp. 139,100 4,326,010 Torchmark Corp. 24,400 1,412,516 Validus Holdings, Ltd. 75,200 3,465,968 W.R. Berkley Corp. 45,087 2,524,872 Internet and catalog retail (0.4%) FTD Cos., Inc. † 51,500 1,432,215 Internet software and services (1.0%) IAC/InterActive Corp. 41,629 1,929,088 Web.com Group, Inc. † 69,100 1,381,309 IT Services (3.0%) Computer Sciences Corp. 55,000 1,822,150 CSG Systems International, Inc. 73,700 3,270,806 ManTech International Corp. Class A 95,500 3,227,900 Syntel, Inc. † 39,100 1,662,923 Leisure products (0.3%) Vista Outdoor, Inc. † 19,400 930,812 Life sciences tools and services (0.4%) INC Research Holdings, Inc. Class A † 24,400 1,174,372 Machinery (4.9%) AGCO Corp. 33,928 1,814,130 Federal Signal Corp. 12,645 173,110 FreightCar America, Inc. 55,568 952,991 Oshkosh Corp. S 65,854 3,216,968 Snap-On, Inc. 12,900 2,054,712 Standex International Corp. 12,800 981,632 Terex Corp. 45,100 1,077,439 Wabash National Corp. † 188,100 2,680,425 Wabtec Corp. 35,900 2,977,187 Marine (0.1%) Matson, Inc. 10,051 390,783 Media (0.8%) Lions Gate Entertainment Corp. S 55,700 1,236,540 Regal Entertainment Group Class A 61,100 1,273,935 Multi-utilities (0.9%) Vectren Corp. 62,900 3,072,665 Multiline retail (0.4%) Dillards, Inc. Class A 18,300 1,289,235 22 Capital Opportunities Fund COMMON STOCKS (97.1%)* cont. Shares Value Oil, gas, and consumable fuels (0.3%) Aegean Marine Petroleum Network, Inc. (Greece) S 135,800 $1,091,832 Paper and forest products (0.5%) Domtar Corp. 42,400 1,638,336 Personal products (0.4%) Coty, Inc. Class A 46,000 1,398,400 Pharmaceuticals (3.1%) ANI Pharmaceuticals, Inc. † 14,100 641,127 Endo International PLC † 45,100 1,217,700 Horizon Pharma PLC † 84,300 1,295,691 Impax Laboratories, Inc. † 48,000 1,600,800 Jazz Pharmaceuticals PLC † 12,400 1,868,680 Lannett Co., Inc. † S 29,700 569,646 Medicines Co. (The) † 28,800 1,024,992 Sucampo Pharmaceuticals, Inc. Class A † 72,000 776,160 Supernus Pharmaceuticals, Inc. † 62,100 1,065,636 Professional services (3.1%) ICF International, Inc. † 51,900 2,043,303 Navigant Consulting, Inc. † 237,100 3,784,116 On Assignment, Inc. † 37,500 1,352,250 RPX Corp. † 210,000 2,326,800 WageWorks, Inc. † 12,400 667,864 Real estate investment trusts (REITs) (1.4%) Ashford Hospitality Trust, Inc. 117,200 655,148 Communications Sales & Leasing, Inc. 74,600 1,732,958 Geo Group, Inc. (The) 41,600 1,332,448 Xenia Hotels & Resorts, Inc. 61,200 941,256 Road and rail (0.5%) Old Dominion Freight Line, Inc. † S 24,600 1,624,830 Semiconductors and semiconductor equipment (6.6%) Cavium, Inc. † 13,400 661,558 Cirrus Logic, Inc. † 36,400 1,314,040 Lam Research Corp. 74,268 5,674,075 Marvell Technology Group, Ltd. 170,700 1,703,586 Monolithic Power Systems, Inc. 13,800 861,396 Skyworks Solutions, Inc. 75,606 5,051,993 Teradyne, Inc. S 198,100 3,746,071 Tessera Technologies, Inc. 44,300 1,272,296 Tower Semiconductor, Ltd. (Israel) † S 119,100 1,392,279 Software (1.5%) Mentor Graphics Corp. 65,500 1,307,380 Proofpoint, Inc. † S 32,800 1,910,928 Tyler Technologies, Inc. † 11,600 1,698,356 Capital Opportunities Fund 23 COMMON STOCKS (97.1%)* cont. Shares Value Specialty retail (3.7%) Cato Corp. (The) Class A 42,644 $1,560,344 DSW, Inc. Class A S 40,000 982,800 Express, Inc. † 75,600 1,374,408 GameStop Corp. Class A 66,300 2,174,640 Michaels Cos., Inc. (The) † 166,200 4,725,066 Zumiez, Inc. † S 69,600 1,167,888 Technology hardware, storage, and peripherals (0.6%) NCR Corp. † 72,700 2,114,843 Textiles, apparel, and luxury goods (1.2%) Deckers Outdoor Corp. † S 20,156 1,165,218 G-III Apparel Group, Ltd. † 36,600 1,656,150 Steven Madden, Ltd. † 27,600 966,276 Tobacco (0.5%) Vector Group, Ltd. 69,100 1,492,560 Trading companies and distributors (0.4%) Beacon Roofing Supply, Inc. † 34,000 1,452,820 Total common stocks (cost $291,883,101) SHORT-TERM INVESTMENTS (13.5%)* Shares Value Putnam Cash Collateral Pool, LLC 0.58% d 37,957,884 $37,957,884 Putnam Short Term Investment Fund 0.44% L 6,341,414 6,341,414 Total short-term investments (cost $44,299,298) TOTAL INVESTMENTS Total investments (cost $336,182,399) Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from May 1, 2015 through April 30, 2016 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $328,363,600. † This security is non-income-producing. d Affiliated company. See Note 1 to the financial statements regarding securities lending. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. L Affiliated company (Note 5). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. S Security on loan, in part or in entirety, at the close of the reporting period (Note 1). 24 Capital Opportunities Fund ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $41,551,635 $—­ $—­ Consumer staples 9,374,432 —­ —­ Energy 3,827,228 —­ —­ Financials 57,586,090 —­ —­ Health care 61,745,498 —­ —­ Industrials 63,689,509 —­ —­ Information technology 61,604,651 —­ —­ Materials 11,838,947 —­ —­ Telecommunication services 1,289,043 —­ —­ Utilities 6,173,157 —­ —­ Total common stocks —­ —­ Short-term investments 6,341,414 37,957,884 —­ Totals by level $—­ * Common stock classifications are presented at the sector level, which may differ from the fund’s portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any (other than certain transfers involving non-U.S. equity securities as described in Note 1), did not represent, in the aggregate, more than 1% of the fund’s net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. The accompanying notes are an integral part of these financial statements. Capital Opportunities Fund 25 Statement of assets and liabilities 4/30/16 ASSETS Investment in securities, at value, including $36,845,435 of securities on loan (Note 1): Unaffiliated issuers (identified cost $291,883,101) $318,680,190 Affiliated issuers (identified cost $44,299,298) (Notes 1 and 5) 44,299,298 Dividends, interest and other receivables 124,484 Receivable for shares of the fund sold 158,979 Receivable for investments sold 18,662,498 Prepaid assets 13,738 Total assets LIABILITIES Payable for investments purchased 14,031,087 Payable for shares of the fund repurchased 966,704 Payable for compensation of Manager (Note 2) 167,382 Payable for custodian fees (Note 2) 8,156 Payable for investor servicing fees (Note 2) 104,719 Payable for Trustee compensation and expenses (Note 2) 143,227 Payable for administrative services (Note 2) 1,297 Payable for distribution fees (Note 2) 79,046 Collateral on securities loaned, at value (Note 1) 37,957,884 Other accrued expenses 116,085 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $301,730,804 Distributions in excess of net investment income (Note 1) (23,018) Accumulated net realized loss on investments (Note 1) (141,275) Net unrealized appreciation of investments 26,797,089 Total — Representing net assets applicable to capital shares outstanding (Continued on next page) 26 Capital Opportunities Fund Statement of assets and liabilities (Continued) COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($228,845,947 divided by 16,514,141 shares) $13.86 Offering price per class A share (100/94.25 of $13.86)* $14.71 Net asset value and offering price per class B share ($8,219,530 divided by 684,359 shares)** $12.01 Net asset value and offering price per class C share ($20,113,494 divided by 1,651,617 shares)** $12.18 Net asset value and redemption price per class M share ($3,661,076 divided by 288,009 shares) $12.71 Offering price per class M share (100/96.50 of $12.71)* $13.17 Net asset value, offering price and redemption price per class R share ($12,014,841 divided by 889,506 shares) $13.51 Net asset value, offering price and redemption price per class R5 share ($9,294,815 divided by 651,562 shares) $14.27 Net asset value, offering price and redemption price per class R6 share ($9,617,471 divided by 673,536 shares) $14.28 Net asset value, offering price and redemption price per class Y share ($36,596,426 divided by 2,569,123 shares) $14.24 * On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. The accompanying notes are an integral part of these financial statements. Capital Opportunities Fund 27 Statement of operations Year ended 4/30/16 INVESTMENT INCOME Dividends (net of foreign tax of $20,244) $5,297,286 Interest (including interest income of $8,408 from investments in affiliated issuers) (Note 5) 8,445 Securities lending (Note 1) 751,426 Total investment income EXPENSES Compensation of Manager (Note 2) 2,325,784 Investor servicing fees (Note 2) 754,325 Custodian fees (Note 2) 13,639 Trustee compensation and expenses (Note 2) 26,392 Distribution fees (Note 2) 1,082,321 Administrative services (Note 2) 10,410 Other 262,711 Fees waived and reimbursed by Manager (Note 2) (5,062) Total expenses Expense reduction (Note 2) (15,571) Net expenses Net investment income Net realized loss on investments (Notes 1 and 3) (53,056) Net unrealized depreciation of investments during the year (43,313,943) Net loss on investments Net decrease in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 28 Capital Opportunities Fund Statement of changes in net assets DECREASE IN NET ASSETS Year ended 4/30/16 Year ended 4/30/15 Operations: Net investment income $1,602,208 $2,942,995 Net realized gain (loss) on investments (53,056) 19,460,381 Net unrealized appreciation (depreciation) of investments (43,313,943) 981,646 Net increase (decrease) in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (2,224,704) (1,381,454) Class B (19,652) — Class C (45,988) — Class M (17,598) — Class R (66,614) (60,258) Class R5 (108,170) (89,510) Class R6 (143,097) (93,495) Class Y (491,566) (347,727) Net realized short-term gain on investments Class A — (668,201) Class B — (30,423) Class C — (71,447) Class M — (11,125) Class R — (51,505) Class R5 — (24,133) Class R6 — (23,771) Class Y — (111,753) From net realized long-term gain on investments Class A (406,095) (41,114,388) Class B (17,385) (1,871,902) Class C (42,308) (4,396,172) Class M (6,746) (684,527) Class R (23,939) (3,169,101) Class R5 (14,381) (1,484,918) Class R6 (17,322) (1,462,678) Class Y (68,939) (6,876,180) Increase (decrease) from capital share transactions (Note 4) (57,070,265) 27,312,144 Total decrease in net assets NET ASSETS Beginning of year 430,913,160 444,240,662 End of year (including distributions in excess of net investment income of $23,018 and undistributed net investment income of $929,565, respectively) The accompanying notes are an integral part of these financial statements. Capital Opportunities Fund 29 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Net asset Net realized Ratio of net investment value, and unrealized Total from From From Total return Net assets, of expenses income (loss) beginning Net investment gain (loss) investment net investment net realized gain Total Redemption Non-recurring Net asset value, at net asset end of period to average to average Portfolio Period ended­ of period­ income (loss) a on investments­ operations­ income­ on investments­ distributions fees reimbursements end of period­ value (%) b (in thousands) net assets (%) c net assets (%) turnover (%) Class A­ April 30, 2016­ $15.53­ .07­ (1.59) (.13) (.02) —­ —­ $13.86­ $228,846­ 1.16­ d .46 d 55­ April 30, 2015­ 17.21­ .12­ .79­ .91­ (.08) (2.51) —­ —­ 15.53­ 5.58­ 289,869­ 1.16­ .72­ 17­ April 30, 2014­ 14.01­ .04­ 3.22­ 3.26­ (.06) —­ —­ e —­ 17.21­ 23.27­ 304,761­ 1.18­ .22­ 90­ April 30, 2013­ 12.56­ .07­ 1.39­ 1.46­ (.01) —­ — ­ e —­ 14.01­ 11.59­ 268,152­ 1.25­ .52­ 70­ April 30, 2012­ 13.26­ .01­ (.72) —­ —­ —­ —­ e .01 ­ g 12.56­ 253,278­ 1.27­ .05­ 29­ Class B­ April 30, 2016­ $13.48­ (.04) (1.38) (.03) (.02) —­ —­ $12.01­ $8,220­ 1.91 ­ d (.29) d 55­ April 30, 2015­ 15.29­ (.01) .71­ .70­ —­ (2.51) —­ —­ 13.48­ 4.84­ 11,207­ 1.91­ (.04) 17­ April 30, 2014­ 12.50­ (.07) 2.86­ 2.79­ —­ —­ —­ —­ e —­ 15.29­ 22.32­ 12,727­ 1.93­ (.53) 90­ April 30, 2013­ 11.29­ (.03) 1.24­ 1.21­ —­ —­ —­ — ­ e —­ 12.50­ 10.72­ 12,546­ 2.00­ (.24) 70­ April 30, 2012­ 12.00­ (.07) (.65) —­ —­ —­ —­ e .01­ g 11.29­ 14,734­ 2.02­ (.70) 29­ Class C­ April 30, 2016­ $13.67­ (.04) (1.40) (.03) (.02) —­ —­ $12.18­ $20,113­ 1.91 ­ d (.29) d 55­ April 30, 2015­ 15.47­ (.01) .72­ .71­ —­ (2.51) —­ —­ 13.67­ 4.84­ 27,815­ 1.91­ (.03) 17­ April 30, 2014­ 12.64­ (.08) 2.91­ 2.83­ —­ —­ —­ —­ e —­ 15.47­ 22.39­ 28,256­ 1.93­ (.53) 90­ April 30, 2013­ 11.42­ (.03) 1.25­ 1.22­ —­ —­ —­ —­ e —­ 12.64­ 10.68­ 24,203­ 2.00­ (.24) 70­ April 30, 2012­ 12.14­ (.07) (.66) —­ —­ —­ —­ e .01 ­ g 11.42­ 20,965­ 2.02­ (.69) 29­ Class M­ April 30, 2016­ $14.26­ (.01) (1.46) (.06) (.02) —­ —­ $12.71­ $3,661­ 1.66­ d (.04) d 55­ April 30, 2015­ 16.01­ .03­ .73­ .76­ —­ (2.51) —­ —­ 14.26­ 5.01­ 4,417­ 1.66­ .21­ 17­ April 30, 2014­ 13.05­ (.04) 3.00­ 2.96­ —­ —­ —­ —­ e —­ 16.01­ 22.68­ 4,945­ 1.68­ (.28) 90­ April 30, 2013­ 11.75­ —­ e 1.30­ 1.30­ —­ —­ —­ —­ e —­ 13.05­ 11.06­ 4,323­ 1.75­ .01­ 70­ April 30, 2012­ 12.46­ (.05) (.67) —­ —­ —­ —­ e .01 ­ g 11.75­ 4,573­ 1.77­ (.45) 29­ Class R­ April 30, 2016­ $15.12­ .03­ (1.56) (.06) (.02) —­ —­ $13.51­ $12,015­ 1.41­ d .24 d 55­ April 30, 2015­ 16.82­ .08­ .78­ .86­ (.05) (2.51) —­ —­ 15.12­ 5.36­ 22,148­ 1.41­ .47­ 17­ April 30, 2014­ 13.71­ — ­ e 3.14­ 3.14­ (.03) —­ — ­ e —­ 16.82­ 22.93­ 21,754­ 1.43­ (.03) 90­ April 30, 2013­ 12.32­ .03­ 1.36­ 1.39­ —­ —­ —­ —­ e —­ 13.71­ 11.28­ 17,077­ 1.50­ .26­ 70­ April 30, 2012­ 13.03­ (.02) (.70) —­ —­ —­ — ­ e .01 ­ g 12.32­ 13,450­ 1.52­ (.19) 29­ Class R5­ April 30, 2016­ $15.99­ .11­ (1.64) (.17) (.02) —­ —­ $14.27­ $9,295­ .85­ d .77 d 55­ April 30, 2015­ 17.65­ .17­ .83­ 1.00­ (.15) (2.51) —­ —­ 15.99­ 5.96­ 10,891­ .85­ 1.02­ 17­ April 30, 2014­ 14.37­ (.04) f 3.44­ 3.40­ (.12) —­ — ­ e —­ 17.65­ 23.69­ 11,497­ .84­ (.26) f 90­ April 30, 2013† 12.08­ .11­ 2.20­ 2.31­ (.02) —­ — ­ e —­ 14.37­ * ­ 12­ .71* .81* 70­ Class R6­ April 30, 2016­ $16.00­ .13­ (1.64) (.19) (.02) —­ —­ $14.28­ $9,617­ .75­ d .86 d 55­ April 30, 2015­ 17.66­ .19­ .82­ 1.01­ (.16) (2.51) —­ —­ 16.00­ 6.01­ 11,625­ .75­ 1.12­ 17­ April 30, 2014­ 14.38­ .11­ 3.30­ 3.41­ (.13) —­ — ­ e —­ 17.66­ 23.80­ 10,785­ .74­ .66­ 90­ April 30, 2013† 12.08­ .04­ 2.28­ 2.32­ (.02) —­ —­ e —­ 14.38­ * ­ 8,922­ .63* .25* 70­ Class Y­ April 30, 2016­ $15.96­ .11­ (1.65) (.16) (.02) —­ —­ $14.24­ $36,596­ .91 ­ d .71 d 55­ April 30, 2015­ 17.62­ .16­ .82­ .98­ (.13) (2.51) —­ —­ 15.96­ 5.82­ 52,940­ .91­ .97­ 17­ April 30, 2014­ 14.34­ .08­ 3.29­ 3.37­ (.09) —­ — ­ e —­ 17.62­ 23.56­ 49,516­ .93­ .48­ 90­ April 30, 2013­ 12.85­ .10­ 1.43­ 1.53­ (.04) —­ — ­ e —­ 14.34­ 11.91­ 49,378­ 1.00­ .77­ 70­ April 30, 2012­ 13.53­ .04­ (.73) —­ —­ —­ — ­ e .01 ­ g 12.85­ 48,025­ 1.02­ .31­ 29­ See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 30 Capital Opportunities Fund Capital Opportunities Fund 31 Financial highlights (Continued) * Not annualized. † For the period July 3, 2012 (commencement of operations) to April 30, 2013. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Includes amounts paid through expense offset and/or brokerage/service arrangements, if any (Note 2). Also excludes acquired fund fees and expenses, if any. d Reflects a voluntary waiver of certain fund expenses in effect during the period. As a result of such waivers, the expenses of each class reflect a reduction of less than 0.01% as a percentage of average net assets (Note 2): e Amount represents less than $0.01 per share. f The net investment income ratio and per share amount shown for the period ending April 30, 2014 may not correspond with the expected class specific differences for the period due to the timing of subscriptions into the class. g Reflects a non-recurring reimbursement related to restitution amounts in connection with a distribution plan approved by the Securities and Exchange Commission (the SEC) which amounted to $0.01 per share outstanding on July 21, 2011. Also reflects a non-recurring reimbursement related to short-term trading related lawsuits, which amounted to less than $0.01 per share outstanding on May 11, 2011. The accompanying notes are an integral part of these financial statements. 32 Capital Opportunities Fund Notes to financial statements 4/30/16 Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from May 1, 2015 through April 30, 2016. Putnam Capital Opportunities Fund (the fund) is a diversified series of Putnam Investment Funds (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The goal of the fund is to seek long-term growth of capital. The fund invests mainly in common stocks (growth or value stocks or both) of small and midsize U.S. companies that Putnam Management believes have favorable investment potential. For example, the fund may purchase stocks of companies with stock prices that reflect a value lower than that which Putnam Management places on the company. Putnam Management may also consider other factors it believes will cause the stock price to rise. Putnam Management may consider, among other factors, a company’s valuation, financial strength, growth potential, competitive position in its industry, projected future earnings, cash flows and dividends when deciding whether to buy or sell investments. The fund offers classA, classB, classC, classM, classR, classR5, classR6 and classY shares. ClassA and classM shares are sold with a maximum front-end sales charge of 5.75% and 3.50%, respectively. ClassA shares generally are not subject to a contingent deferred sales charge, and effective November 1, 2015, classM shares are not subject to a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. ClassC shares have a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. ClassR shares, which are not available to all investors, are sold at net asset value. The expenses for classA, classB, classC, classM and classR shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassR5, classR6 and classY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, classM and classR shares, but do not bear a distribution fee and in the case of classR5 and classR6 shares, bear a lower investor servicing fee, which is identified in Note 2. ClassR5, classR6 and classY shares are not available to all investors. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Capital Opportunities Fund 33 Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under Accounting Standards Codification 820 Fair Value Measurements and Disclosures (ASC 820). If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the scheduled close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the scheduled close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less are valued using an independent pricing service approved by the Trustees, and are classified as Level 2 securities. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. Dividend income, net of any applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. Securities lending The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The remaining maturities of the securities lending transactions are considered overnight and continuous. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending is included in investment income on the Statement of operations. Cash collateral is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. At the close of the reporting period, the fund received cash collateral of $37,957,884 and the value of securities loaned amounted to $36,845,435. 34 Capital Opportunities Fund Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Lines of credit The fund participates, along with other Putnam funds, in a $392.5 million syndicated unsecured committed line of credit provided by State Street ($292.5 million) and Northern Trust Company ($100 million) and a $235.5 million unsecured uncommitted line of credit provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the higher of (1) the Federal Funds rate and (2) the overnight LIBOR plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.04% of the committed line of credit and 0.04% of the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.16% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. Pursuant to federal income tax regulations applicable to regulated investment companies, the fund has elected to defer certain losses of $323,260 recognized during the period between November 1, 2015 and April 30, 2016 to its fiscal year ending April 30, 2017. Pursuant to federal income tax regulations applicable to regulated investment companies, the fund has elected to defer $23,018 to its fiscal year ending April 30, 2017 late year ordinary losses ((i) ordinary losses recognized between January 1, 2016 and April 30, 2016, and (ii) specified ordinary and currency losses recognized between November 1, 2015 and April 30, 2016). Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences from losses on wash sale transactions, from late year loss deferrals, from a redesignation of taxable income and from partnership income. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. At the close of the reporting period, the fund reclassified $562,598 to decrease distributions in excess of net investment income, $55,901 to decrease paid-in capital and $506,697 to decrease accumulated net realized gain. The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $43,271,062 Unrealized depreciation (16,291,987) Net unrealized appreciation 26,979,075 Post-October capital loss deferral (323,260) Late year ordinary loss deferral (23,018) Cost for federal income tax purposes $336,000,413 Capital Opportunities Fund 35 Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of all open-end funds, sponsored by Putnam Management (excluding net assets of funds that are invested in or invested in by other Putnam Funds to avoid double counting of those assets). Such annual rates may vary as follows: 0.780% of the first $5 billion, 0.580% of the next $50 billion, 0.730% of the next $5 billion, 0.560% of the next $50 billion, 0.680% of the next $10 billion, 0.550% of the next $100 billion and 0.630% of the next $10 billion, 0.545% of any excess thereafter. Putnam Management has contractually agreed, through August 30, 2016, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Management may from time to time voluntarily undertake to waive fees and/or reimburse certain fund expense. Any such waiver or reimbursement would be voluntary and may be modified or discontinued by Putnam Management at any time without notice. For the reporting period,Putnam Management voluntarily waived $5,062. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. PIL did not manage any portion of the assets of the fund during the reporting period. If Putnam Management were to engage the services of PIL, Putnam Management would pay a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing (except for classR5 and R6 shares) that included (1) a per account fee for each direct and underlying non-defined contribution account (“retail account”) of the fund and each of the other funds in its specified category, which was totaled and then allocated to each fund in the category based on its average daily net assets; (2) a specified rate of the fund’s assets attributable to defined contribution plan accounts; and (3) a specified rate based on the average net assets in retail accounts. Putnam Investor Services has agreed that the aggregate investor servicing fees for each fund’s retail and defined contribution accounts will not exceed an annual rate of 0.320% of the fund’s average assets attributable to such accounts. ClassR5 shares paid a monthly fee based on the average net assets of classR5 shares at an annual rate of 0.15%. ClassR6 shares paid a monthly fee based on the average net assets of classR6 shares at an annual rate of 0.05%. During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: ClassA $532,736 ClassR5 14,252 ClassB 19,678 ClassR6 5,474 ClassC 48,626 ClassY 92,426 ClassM 8,090 Total ClassR 33,043 36 Capital Opportunities Fund The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’s expenses were reduced by $452 under the expense offset arrangements and by $15,119 under the brokerage/service arrangements. Each Independent Trustee of the fund receives an annual Trustee fee, of which $250, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC, classM and classR shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 1.00%, 1.00%, 0.75% and 0.50% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. During the reporting period, the class specific expenses related to distribution fees were as follows: ClassA $642,743 ClassM 29,266 ClassB 95,059 ClassR 80,163 ClassC 235,090 Total For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $21,013 and $179 from the sale of classA and classM shares, respectively, and received $3,947 and $237 in contingent deferred sales charges from redemptions of classB and classC shares, respectively. A deferred sales charge of up to 1.00% and 0.65% (no longer applicable effective November 1, 2015) is assessed on certain redemptions of class A and class M shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received no monies on classA and classM redemptions. Note 3: Purchases and sales of securities During the reporting period, the cost of purchases and the proceeds from sales, excluding short-term investments, were as follows: Cost of purchases Proceeds from sales Investments in securities (Long-term) $204,850,873 $252,191,324 U.S. government securities (Long-term) — — Total The fund may purchase or sell investments from or to other Putnam funds in the ordinary course of business, which can reduce the fund’s transaction costs, at prices determined in accordance with SEC requirements and policies approved by the Trustees. During the reporting period, purchases or sales from or to other Putnam funds, if any, did not represent more than 5% of the fund’s total cost of purchases and/or total proceeds from sales. Capital Opportunities Fund 37 Note 4: Capital shares At the close of the reporting period, there were an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Year ended 4/30/16 Year ended 4/30/15 ClassA Shares Amount Shares Amount Shares sold 1,399,959 $20,057,849 1,765,495 $28,636,530 Shares issued in connection with reinvestment of distributions 170,417 2,482,979 2,655,721 40,526,295 1,570,376 22,540,828 4,421,216 69,162,825 Shares repurchased (3,716,589) (53,133,747) (3,465,456) (56,975,153) Net increase (decrease) Year ended 4/30/16 Year ended 4/30/15 ClassB Shares Amount Shares Amount Shares sold 52,746 $664,203 100,358 $1,446,508 Shares issued in connection with reinvestment of distributions 2,845 36,024 139,050 1,846,583 55,591 700,227 239,408 3,293,091 Shares repurchased (202,654) (2,516,222) (240,126) (3,461,351) Net decrease Year ended 4/30/16 Year ended 4/30/15 ClassC Shares Amount Shares Amount Shares sold 206,836 $2,597,069 290,012 $4,200,581 Shares issued in connection with reinvestment of distributions 6,399 82,158 306,284 4,125,639 213,235 2,679,227 596,296 8,326,220 Shares repurchased (597,055) (7,296,576) (387,176) (5,599,003) Net increase (decrease) Year ended 4/30/16 Year ended 4/30/15 ClassM Shares Amount Shares Amount Shares sold 7,057 $93,184 13,218 $196,202 Shares issued in connection with reinvestment of distributions 1,723 23,075 47,595 668,239 8,780 116,259 60,813 864,441 Shares repurchased (30,434) (408,877) (60,082) (914,827) Net increase (decrease) Year ended 4/30/16 Year ended 4/30/15 ClassR Shares Amount Shares Amount Shares sold 236,163 $3,313,762 534,454 $8,538,683 Shares issued in connection with reinvestment of distributions 5,133 72,946 177,234 2,635,465 241,296 3,386,708 711,688 11,174,148 Shares repurchased (816,936) (11,457,088) (539,560) (8,619,701) Net increase (decrease) 38 Capital Opportunities Fund Year ended 4/30/16 Year ended 4/30/15 ClassR5 Shares Amount Shares Amount Shares sold 92,455 $1,302,719 49,271 $835,009 Shares issued in connection with reinvestment of distributions 8,181 122,551 101,884 1,598,561 100,636 1,425,270 151,155 2,433,570 Shares repurchased (130,311) (1,951,664) (121,161) (2,075,405) Net increase (decrease) Year ended 4/30/16 Year ended 4/30/15 ClassR6 Shares Amount Shares Amount Shares sold 106,173 $1,618,860 98,744 $1,633,069 Shares issued in connection with reinvestment of distributions 10,702 160,419 100,633 1,579,944 116,875 1,779,279 199,377 3,213,013 Shares repurchased (169,722) (2,409,214) (83,632) (1,402,817) Net increase (decrease) Year ended 4/30/16 Year ended 4/30/15 ClassY Shares Amount Shares Amount Shares sold 464,483 $6,872,306 906,115 $15,182,230 Shares issued in connection with reinvestment of distributions 33,688 503,978 424,588 6,653,293 498,171 7,376,284 1,330,703 21,835,523 Shares repurchased (1,245,297) (17,900,959) (824,650) (13,942,430) Net increase (decrease) At the close of the reporting period, Putnam Investments, LLC owned the following shares of the fund: Shares owned Percentage of ownership Value ClassR5 989 0.15% $14,113 ClassR6 992 0.15 14,166 Note 5: Affiliated Transactions Transactions during the reporting period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Fair value at the Fair value at beginning of the end of the reporting Investment the reporting Name of affiliate period Purchase cost Sale proceeds income period Putnam Short Term Investment Fund* $10,336,984 $99,960,982 $103,956,552 $8,408 $6,341,414 Totals * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. Capital Opportunities Fund 39 Note 6: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. 40 Capital Opportunities Fund Federal tax information (Unaudited) Pursuant to §852 of the Internal Revenue Code, as amended, the fund hereby designates $1,307,757 as a capital gain dividend with respect to the taxable year ended April 30, 2016, or, if subsequently determined to be different, the net capital gain of such year. The fund designated 100% of ordinary income distributions as qualifying for the dividends received deduction for corporations. For the reporting period, the fund hereby designates 100%, or the maximum amount allowable, of its taxable ordinary income distributions as qualified dividends taxed at the individual net capital gain rates. The Form 1099 that will be mailed to you in January 2017 will show the tax status of all distributions paid to your account in calendar 2016. Capital Opportunities Fund 41 About the Trustees Independent Trustees 42 Capital Opportunities Fund * Mr. Reynolds is an “interested person” (as defined in the Investment Company Act of 1940) of the fund and Putnam Investments. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of April 30, 2016, there were 117 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 75, removal, or death. Capital Opportunities Fund 43 Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) Janet C. Smith (Born 1965) Executive Vice President, Principal Executive Vice President, Principal Accounting Officer, Officer, and Compliance Liaison and Assistant Treasurer Since 2004 Since 2007 Director of Fund Administration Services, Steven D. Krichmar (Born 1958) Putnam Investments and Putnam Management Vice President and Principal Financial Officer Since 2002 Susan G. Malloy (Born 1957) Chief of Operations, Putnam Investments and Vice President and Assistant Treasurer Putnam Management Since 2007 Director of Accounting & Control Services, Robert T. Burns (Born 1961) Putnam Investments and Putnam Management Vice President and Chief Legal Officer Since 2011 James P. Pappas (Born 1953) General Counsel, Putnam Investments, Putnam Vice President Management, and Putnam Retail Management Since 2004 Director of Trustee Relations, James F. Clark (Born 1974) Putnam Investments and Putnam Management Chief Compliance Officer Since 2016 Mark C. Trenchard (Born 1962) Chief Compliance Officer, Putnam Investments Vice President and BSA Compliance Officer and Putnam Management Since 2002 Director of Operational Compliance, Michael J. Higgins (Born 1976) Putnam Investments and Putnam Vice President, Treasurer, and Clerk Retail Management Since 2010 Manager of Finance, Dunkin’ Brands (2008– Nancy E. Florek (Born 1957) 2010); Senior Financial Analyst, Old Mutual Asset Vice President, Director of Proxy Voting Management (2007–2008); Senior Financial and Corporate Governance, Assistant Clerk, Analyst, Putnam Investments (1999–2007) and Associate Treasurer Since 2000 The principal occupations of the officers for the past five years have been with the employers as shown above, although in some cases they have held different positions with such employers. The address of each officer is One Post Office Square, Boston, MA 02109. 44 Capital Opportunities Fund Fund information Founded over 75 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Trustees Robert T. Burns Putnam Investment Jameson A. Baxter, Chair Vice President and Management, LLC Liaquat Ahamed Chief Legal Officer One Post Office Square Ravi Akhoury Boston, MA 02109 Barbara M. Baumann James F. Clark Robert J. Darretta Chief Compliance Officer Investment Sub-Manager Katinka Domotorffy Putnam Investments Limited John A. Hill Michael J. Higgins 57–59 St James’s Street Paul L. Joskow Vice President, Treasurer, London, England SW1A 1LD Kenneth R. Leibler and Clerk Robert E. Patterson Marketing Services George Putnam, III Janet C. Smith Putnam Retail Management Robert L. Reynolds Vice President, One Post Office Square W. Thomas Stephens Principal Accounting Officer, Boston, MA 02109 and Assistant Treasurer Custodian Officers Susan G. Malloy State Street Bank Robert L. Reynolds Vice President and and Trust Company President Assistant Treasurer Legal Counsel Jonathan S. Horwitz James P. Pappas Ropes & Gray LLP Executive Vice President, Vice President Principal Executive Officer, and Independent Registered Compliance Liaison Mark C. Trenchard Public Accounting Firm Vice President and PricewaterhouseCoopers LLP Steven D. Krichmar BSA Compliance Officer Vice President and Principal Financial Officer Nancy E. Florek Vice President, Director of Proxy Voting and Corporate Governance, Assistant Clerk, and Associate Treasurer This report is for the information of shareholders of Putnam Capital Opportunities Fund. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: (a) The fund's principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund's investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. (c) In November 2015, the Code of Ethics of Putnam Investment Management, LLC was amended. The key changes to the Code of Ethics are as follows: (i) Non-Access Persons are no longer required to pre-clear their trades, (ii) a new provision governing conflicts of interest has been added, (iii) modifying certain provisions of the pre-clearance requirements, Contra-Trading Rule and 60-Day Short-Term Rule, (iv) modifying and adding language relating to reporting of unethical or illegal acts, including anti-retaliation provision, and (v) certain other changes. Item 3. Audit Committee Financial Expert: The Funds' Audit, Compliance and Distributions Committee is comprised solely of Trustees who are “independent” (as such term has been defined by the Securities and Exchange Commission (“SEC”) in regulations implementing Section 407 of the Sarbanes-Oxley Act (the “Regulations”)). The Trustees believe that each of the members of the Audit, Compliance and Distributions Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Darretta, Mr. Patterson, Mr. Hill, and Ms. Baumann qualifies as an “audit committee financial expert” (as such term has been defined by the Regulations) based on their review of his or her pertinent experience and education. The SEC has stated, and the funds' amended and restated agreement and Declaration of Trust provides, that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit, Compliance and Distribution Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the fund's independent auditor: Fiscal year ended	Audit Fees	Audit-Related Fees	Tax Fees	All Other Fees April 30, 2016	$52,650	$—	$5,651	$— April 30, 2015	$54,623	$—	$5,530	$— For the fiscal years ended April 30, 2016 and April 30, 2015, the fund's independent auditor billed aggregate non-audit fees in the amounts of $636,087 and $793,740respectively, to the fund, Putnam Management and any entity controlling, controlled by or under common control with Putnam Management that provides ongoing services to the fund. Audit Fees represent fees billed for the fund's last two fiscal years relating to the audit and review of the financial statements included in annual reports and registration statements, and other services that are normally provided in connection with statutory and regulatory filings or engagements. Audit-Related Fees represent fees billed in the fund's last two fiscal years for services traditionally performed by the fund's auditor, including accounting consultation for proposed transactions or concerning financial accounting and reporting standards and other audit or attest services not required by statute or regulation. Tax Fees represent fees billed in the fund's last two fiscal years for tax compliance, tax planning and tax advice services. Tax planning and tax advice services include assistance with tax audits, employee benefit plans and requests for rulings or technical advice from taxing authorities. Pre-Approval Policies of the Audit, Compliance and Distributions Committee. The Audit, Compliance and Distributions Committee of the Putnam funds has determined that, as a matter of policy, all work performed for the funds by the funds' independent auditors will be pre-approved by the Committee itself and thus will generally not be subject to pre-approval procedures. The Audit, Compliance and Distributions Committee also has adopted a policy to pre-approve the engagement by Putnam Management and certain of its affiliates of the funds' independent auditors, even in circumstances where pre-approval is not required by applicable law. Any such requests by Putnam Management or certain of its affiliates are typically submitted in writing to the Committee and explain, among other things, the nature of the proposed engagement, the estimated fees, and why this work should be performed by that particular audit firm as opposed to another one. In reviewing such requests, the Committee considers, among other things, whether the provision of such services by the audit firm are compatible with the independence of the audit firm. The following table presents fees billed by the fund's independent auditor for services required to be approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X. Fiscal year ended	Audit-Related Fees	Tax Fees	All Other Fees	Total Non-Audit
